DISSENTING OPINION
Donlon, Judge:
As my colleagues point out, the essence of the issue in this case is good faith of the petitioners in entering the imported merchandise at invoiced values. The record shows that this was a casual purchase by a tourist of a small number of novelties for personal use, that is, gifts to friends, and that the merchandise was not imported for commercial purposes. The entry was made at actual purchase price, which was also invoice price.
It is true that lack of knowledge of the true value of merchandise, in the absence of other evidence of good faith, cannot be the basis for remission of additional duties. In United States v. H. S. Dorf & Co. of Pa., Inc., 36 C. C. P. A. (Customs) 29, C. A. D. 392, cited in the majority opinion, the appellee was “an experienced customhouse broker of many years standing,” as our appeals court stated. There is in this record sufficient evidence of good faith, in my opinion, to support the relief sought.
Moreover, the Customs Simplification Act of 1953 repealer of section 489 had become effective before this entry was liquidated. While it appears that the date of entry, rather than the date of liquidation, controls so far as additional duty under old section 489 is concerned, the confusion between the law in effect on the entry date and the change in law before liquidation date is not to be ignored on the issue of good faith, in the case of a tourist importer.
In my opinion, the petition should prevail.